DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows:
Claims 1 – 7 and 10 are pending;
Claims 3 – 7 are withdrawn;
Claims 8 – 9 are cancelled;
Claims 1, 2, and 10 are being examined.

Specification
The substitute abstract is accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Fluid Separation Unit in claim 1;
Heat Dissipation Device in claim 10.
Fluid Separation Unit meets the 3 prong test as follows: A) the term “unit” is a generic term with no specific structural meaning, B) the generic term is modified by functional language of “fluid separation,” and C) the term is not modified by sufficient structure to perform the claimed function.
Heat Dissipation Device meets the 3 prong test as follows: A) the term “device” is a generic term with no specific structural meaning, B) the generic term is modified by functional language of “heat dissipation,” and C) the term is not modified by sufficient structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Such corresponding structures are: 
fluid separation unit 13 can be a capillary structure for separating vapor outlet 113 and liquid inlet 114 (see pg. 8 lines 19 – 20, fig. 1);
heat dissipation device 2 includes a condenser 21 (see pg. 14 of spec), or an equivalent structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US 2016/0245593).
Re: Claim 1, Rice discloses a vapor-phase/liquid-phase fluid heat exchange unit (intermittent thermosyphon shown in fig. 3, para 29 – 30) comprising: 
a first cover body (annotated fig. 6 below) having a first side (outside), a second side (inside), a vapor outlet (210 fig. 6, para 31) and a liquid inlet (209 fig. 6, para 32), the first side and the second side being respectively positioned on an upper side and a lower side of the first cover body (figs. 3 and 6), the vapor outlet and the liquid inlet being on the first cover body (fig. 6) and penetrated from the first side to the second side (orifices 209 and 210 go all the way through the first cover body, fig. 6); 
a second cover body (annotated fig. 6) having a third side (outside) and a fourth side (inside), the first and second cover bodies being correspondingly mated with each other (figs. 3 and 6) to together define a heat exchange space (interior of evaporator 101, fig. 6, para 31) in which a working fluid is filled (liquid 301 and vapor 300, para 31); a fluid separation unit (fins 201, fig. 6, see Claim Interpretation above) disposed in the heat exchange space (fig. 6, para 31) to partition the heat exchange space into an evaporation section (vapor channels 203, fig. 7, para 34) corresponding to the vapor outlet (para 34, vapor channels 203 facilitate flow into vapor outlet) of the first cover body (annotated fig. 6) and a backflow section (annotated fig. 6) corresponding to the liquid inlet (annotated fig. 6, liquid inlet is adjacent to backflow section) of the first cover body (annotated fig. 6); 
a first connector (annotated fig. 6 below) connected with the first side of the first cover body (annotated fig. 6, first side is the outside) or integrally formed with the first side of the first cover body, the first connector having a first outlet (where first connector interfaces with vapor tube 102, fig. 3), a first inlet (where first connector interfaces with vapor outlet 210, fig. 6) and a vapor outgoing chamber (interior volume of connector between inlet and outlet), the first outlet and the first inlet being respectively in communication with the vapor outgoing chamber (fig. 4, the connector allows flow between evaporator 101 and vapor tube 102), the first inlet being located above the evaporation section and correspondingly in communication with the vapor outlet (annotated fig. 6, first connector is connected to vapor outlet 210, which is above the evaporator section); 
a second connector (annotated fig. 6 below) connected with the first side of the first cover body (annotated fig. 6, first side is the outside) or integrally formed with the first side of the first cover body, the second connector having a second outlet (where second connector interfaces with liquid tube 103, fig. 3), a second inlet (where second connecter interfaces with liquid inlet 209, fig. 6) and a backflow chamber (interior volume of connector between inlet and outlet), the second outlet and the second inlet being respectively in communication with the backflow chamber (fig. 5, the connector allows flow between evaporator 101 and liquid tube 103), the second outlet being located above the backflow section and correspondingly in communication with the liquid inlet (annotated fig. 6, second connector is connected to liquid inlet 209, which is above the backflow section); and 
by means of the fluid separation unit to partition working fluid in the evaporation section and the backflow section, the working fluid flowing out from the vapor outlet above the evaporation section and flowing into the backflow section from the liquid inlet, respectively, to achieve a vapor-liquid separation without hindering each other (evaporator fins 201 encourage liquid stratification in the evaporator 101, para 34).

    PNG
    media_image1.png
    383
    1100
    media_image1.png
    Greyscale
Annotated Fig. 6, Rice (US 2016/0245593)

Re: Claim 2, Rice discloses the fluid separation unit (fins 201, figs. 6 and 7) is a capillary structure (vertical ribs 204, para 35; this claim recites sufficient structure to perform the function of fluid separation and is thus not being interpreted under 112(f)).
Re: Claim 10, Tsai discloses the vapor-phase/liquid-phase fluid heat exchange unit (1, fig. 4) is further connected with a heat dissipation device (condenser 100, fig. 3, para 31; see Claim Interpretation above), the heat dissipation device having a heat dissipation device outlet (205, fig. 5, para 32) and a heat dissipation device inlet (206, fig. 4, para 31), the vapor outlet being in communication with the heat dissipation device inlet via a first tube body (vapor tube 102, fig. 3, para 30), the liquid inlet being in communication with the heat dissipation device outlet via a second tube body (liquid tube 103, fig. 3, para 30).

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/24/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Regarding the objection to the specification, Applicant argues that the amended abstract overcomes the objection. Examiner agrees, and the objection is withdrawn. 
Regarding the 112(b) rejection, Applicant cancelled claims 8 – 9. Accordingly, the 112(b) rejection is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763         

/JIANYING C ATKISSON/            Supervisory Patent Examiner, Art Unit 3763